


110 HR 545 PCS: Native American Methamphetamine

U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 85
		110th CONGRESS
		1st Session
		H. R. 545
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 23, 2007
			Received and read the first time
		
		
			March 26, 2007
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend the Omnibus Crime Control and Safe
		  Streets Act of 1968 to clarify that territories and Indian tribes are eligible
		  to receive grants for confronting the use of methamphetamine.
	
	
		1.Short titleThis Act may be cited as the
			 Native American Methamphetamine
			 Enforcement and Treatment Act of 2007.
		2.Native american
			 participation in methamphetamine grants
			(a)In
			 GeneralSection 2996(a) of the Omnibus Crime Control and Safe Streets Act of
			 1968 (42 U.S.C. 3797cc(a)) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)in the matter
			 preceding subparagraph (A), by inserting , territories, and Indian
			 tribes (as defined in section 2704) after to assist
			 States; and
					(B)in subparagraph
			 (B), by striking and local and inserting , territorial,
			 Tribal, and local;
					(2)in paragraph (2),
			 by inserting , territories, and Indian tribes after make
			 grants to States; and
				(3)in paragraph
			 (3)(C), by inserting , Tribal, after support
			 State.
				(b)Grant Programs
			 for Drug Endangered ChildrenSection 755(a) of the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (42 U.S.C. 3797cc–2(a)) is
			 amended by inserting , territories, and Indian tribes (as defined in
			 section 2704 of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3797d)) after
			 make grants to States.
			(c)Grant Programs
			 To Address Methamphetamine Use by Pregnant and Parenting Women
			 OffendersSection 756 of the USA PATRIOT Improvement and
			 Reauthorization Act of 2005 (42 U.S.C. 3797cc–3) is
			 amended—
				(1)in subsection
			 (a)(2), by inserting , territorial, or Tribal after
			 State;
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by
			 inserting , territorial, or Tribal after State;
			 and
						(ii)by
			 striking and/or and inserting or;
						(B)in paragraph
			 (2)—
						(i)by
			 inserting , territory, Indian tribe, after agency of the
			 State; and
						(ii)by
			 inserting , territory, Indian tribe, after criminal laws
			 of that State; and
						(C)by adding at the
			 end the following:
						
							(3)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 2704 of the Omnibus Crime
				Control and Safe Streets Act of 1968 (42 U.S.C.
				3797d).
							;
				and
					(3)in subsection
			 (c)—
					(A)in paragraph (3),
			 by striking Indian Tribes and inserting Indian
			 tribes; and
					(B)in paragraph
			 (4)—
						(i)in
			 the matter preceding subparagraph (A)—
							(I)by
			 striking State’s; and
							(II)by striking
			 and/or and inserting or;
							(ii)in
			 subparagraph (A), by striking State;
						(iii)in
			 subparagraph (C), by inserting , Indian tribes, after
			 involved counties; and
						(iv)in
			 subparagraph (D), by inserting , Tribal after Federal,
			 State.
						
	
		
			Passed the House of
			 Representatives March 22, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		March 26, 2007
		Read the second time and placed on the
		  calendar
	
